Citation Nr: 9902235	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine, to include as secondary to service-
connected traumatic arthritis of the lumbar spine.

2.  Entitlement to a total disability evaluation on the basis 
of unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to January 
1952 and from December 1954 to October 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran indicated in his October 
1997 substantive appeal that he should be assigned 60 percent 
evaluations for his service connected dumping syndrome 
following pyloroplasty and vagotomy for peptic ulcer disease 
and for prostate cancer with impotency and that he should be 
assigned a 20 percent evaluation for his service-connected 
traumatic arthritis of the lumbar spine.  A January 1998 
rating decision granted increased evaluations of 60 percent 
for the veterans service-connected dumping syndrome 
following pyloroplasty and vagotomy for peptic ulcer disease 
and prostate cancer with impotency; this rating decision also 
granted an increased evaluation of 20 percent for the 
veterans service-connected traumatic arthritis of the lumbar 
spine.  All of these increases were effective November 25, 
1996.  The veteran was notified by VA of these increases in a 
letter dated in February 1998, which also indicated that 
because these allowances were considered grants of the above 
noted increased rating issues, the veterans appeal with 
respect to these issues was considered resolved.  No further 
correspondence from or on behalf of the veteran with respect 
to these increased rating issues has been received by VA.  
Consequently, the issues of entitlement to increased 
evaluations for dumping syndrome following pyloroplasty and 
vagotomy for peptic ulcer disease, for prostate cancer with 
impotency; and for traumatic arthritis of the lumbar spine 
are no longer part of the veterans appeal.

Although the issue of entitlement to a total disability 
rating on the basis of unemployability due to service-
connected disabilities was withdrawn by the veteran in his 
October 1997 substantive appeal, the RO subsequently 
increased the evaluations for three of his service-connected 
disabilities, as noted above.  Subsequent supplemental 
statements of the case, issued in January and March 1998, 
continued to include the issue of entitlement to a total 
disability rating on the basis of unemployability due to 
service-connected disabilities.  Additionally, the veteran 
referred to this issue in a statement received by VA in April 
1998, and it is addressed in a July 1998 statement from the 
veterans representative, which was in lieu of a VA Form 646, 
and in an October 1998 Informal Hearing Presentation.  
Consequently, the Board finds that the statement received 
from the veteran in April 1998 is construed as a current 
substantive appeal, under 38 C.F.R. § 20.203 (1998), and that 
the issue of entitlement to a total disability rating on the 
basis of unemployability due to service-connected 
disabilities is currently before the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that he is entitled to service 
connection for osteoarthritis of the cervical spine, as this 
disorder was either incurred in service or secondary to his 
service-connected traumatic arthritis of the lumbar spine, 
and that his service-connected disabilities are severe 
enough, by themselves, to render him unemployable.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claim file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for osteoarthritis of the 
cervical spine, to include as secondary to service-connected 
traumatic arthritis of the lumbar spine, is well grounded.  
It is further the decision of the Board that the 
preponderance of the evidence supports the veterans claim 
for a total disability rating on the basis of unemployability 
due to service-connected disabilities.




FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
osteoarthritis of the cervical spine, to include as secondary 
to service-connected traumatic arthritis of lumbar spine, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

2.  All available evidence necessary for an equitable 
determination of the issue of entitlement to a total 
disability rating on the basis of unemployability due to 
service-connected disabilities has been obtained.

3.  The veteran is service-connected for dumping syndrome 
following pyloroplasty and vagotomy for peptic ulcer disease, 
60 percent disabling; for prostate cancer with impotency, 60 
percent disabling; for traumatic arthritis of the lumbar 
spine, 20 percent disabling; for chondromalacia of the left 
patella with degenerative changes, 10 percent disabling; for 
status post hemorrhoidectomy, 10 percent disabling; and for 
defective hearing, zero percent disabling. His combined 
rating is 90 percent.

4.  The veteran has completed two year of college and has 
worked in construction and real estate management; he last 
worked full time in August 1986.

5.  The veterans service-connected disabilities are severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for osteoarthritis 
of the cervical spine, to include as secondary to service-
connected traumatic arthritis of the lumbar spine.  
38 U.S.C.A. § 5107 (1998).	

2.  The veteran is unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1987 x-ray study revealed arthritic changes of the 
cervical spine.
A February 1988 x-ray study revealed degenerative joint 
disease of the cervical spine with posterior osteophytes 
present.

VA outpatient treatment records, dated in February 1988, 
April 1988 and July 1988, report diagnoses of degenerative 
joint disease of the cervical spine.

On VA examination in August 1991, the veteran was diagnosed 
with mild degenerative joint disease of the cervical spine.

In a June 1992 private medical statement, James I. Harly, 
M.D., reported that the veteran had a biopsy proven carcinoma 
of the prostate.  The pathology showed a moderately 
differentiated lesion.  His phosphate specific antigen and 
acid phosphatase levels were both normal.  A bone scan and 
urinalysis study were both negative.  Dr. Harly recommended a 
radical proctectomy.

Medical records from Ireland Army Hospital, dated from 
September to October 1992, showed diagnoses of bladder neck 
contracture, incontinence since surgery  doubt this will 
improve much, bladder neck contracture, and some recurrence 
of bladder neck contracture. 

VA outpatient treatment records, dated from January 1996 to 
December 1996, reported diagnoses of degenerative joint 
disease.

A September 1996 upper gastrointestinal series reported that 
the veteran complained of abdominal pain.  Single and dual 
contrast examinations of the esophagus, stomach and proximal 
duodenum revealed no mass effect, no obstruction and no 
obstruction or constricting lesions.  There was mild 
gastroesophageal reflux; there was slight deformity of the 
duodenal bulb that was consistent with prior pyloroplasty; 
there was a small duodenal diverticula.  Impressions included 
minimal gastroesophageal reflux; postoperative changes; no 
acute disease seen.  

An October 1996 VA outpatient treatment record diagnosed the 
veteran with incontinence and impotence. 

On VA examination in May 1997, the veteran reported that he 
was unable to work due to his present health condition.  He 
stated that he had not worked since 1985, in part, due to 
severe arthritis in his back.  The veteran reported that in 
1967, he underwent pyloroplasty and vagotomy in Germany.  The 
veteran stated that he developed dumping syndrome since that 
time.  He indicated that he had to be careful when he ate.  
He still had a sweating, dysphoric condition which developed 
with stomach pain and diarrhea after each meal.  The veteran 
complained of pain and stiffness that was increasing in the 
lower back.  He wore no brace for the lower back.  The back 
hurt constantly and he had flare-ups that caused muscle 
spasm.  He stated that bending and stooping irritated his 
lower back.  On a scale of 1 to 10, the veteran placed the 
aches in his back at 7.  The veteran had a bone scan since 
his prostrate removal in June 1992 and was found to be 
negative for active cancer or metastasis.  He had trouble 
with urination or impotence since that surgery.  The veteran 
reported frequent incontinence if he stretched or pushed.  
His last prostrate specific antigen was drawn in November 
1995 and it was a 4.  On physical examination, he was 
reported to have had no problems with bowel movements; there 
were normative bowel sounds; the abdomen was soft without 
organomegaly or masses; there were no bruits.  His bladder 
was nonenlarged and nontender.  There was no prostate 
secondary to surgery.  Range of motion for the lumbosacral 
spine was forward flexion to 50 degrees, backward extension 
to 20 degrees, rotation to the right and to the left to 40 
degrees, and flexion to the right and to the left to 30 
degrees.  There was tenderness on forward flexion starting at 
40 degrees and ending at 50 degrees.  The veteran stopped 
going forward upon pain.  The diagnoses were degenerative 
joint disease of cervical and lumbar spine; status post 
prostate cancer with residuals of urinary incontinence and 
impotence; dumping syndrome.  

On VA genitourinary examination in December 1997, the veteran 
reported some weak spells, but not all the time.  He 
indicated that he was never anorexic; weight loss had been 
stable within 10 pounds over the prior year.  The veteran 
reported incontinence/leakage all the time; he changed his 
pad up to six times; he went to the bathroom 15 times a day.  
He stated that he had been incontinent since his surgery in 
1992.  He had prostate cancer and underwent a total 
proctectomy in 1992; his last prostate specific antigen was 
very low.  He stated that due to his health situation, he 
could no longer do exercises or go to work because of his 
health condition.  The veteran had been impotent since 
surgery in 1992.  The residuals of prostate malignancy 
included chronic urinary and fecal leakage.  Diagnoses were 
rendered of active dumping syndrome; status post prostate 
cancer with no known metastasis with chronic urinary leakage 
and a history of anemia; he received vitamin B12 injections 
monthly.  

On VA spine examination of December 1997, the veteran 
reported that he could not rake leaves or mow the lawn like 
he used to due to degenerative joint disease of the lumbar 
spine.  He stated his back locked up and became stiff a lot.  
He complained of a daily, constant ache.  On a scale of 1 to 
10, he indicated that the pain was an 8 or 9.  He stated that 
the aching pain sometimes changed to tearing or rubbing pain; 
increased activity made it worse.  Physical examination of 
the spine revealed that the cervical spine had full range of 
motion without any signs of tenderness.  The examiner did not 
see any facial grimacing, wincing or guarding of any joint.  
He had no surgery of the spine; he did have a cane.  He had a 
proven degenerative joint disease.  The veteran stated that 
he could not work in his occupation as a property maintenance 
man with that condition.  There were no muscle spasms; muscle 
strength was normal at 5/5; gait was normal; deep tendon 
reflexes were normal in the lower extremity.  Forward flexion 
was to 60 degrees with tenderness at 60 degrees; backward 
extension was to 20 degrees with tenderness at 20 degrees; 
rotation to right and left was to 20 degrees with tenderness 
at 20 degrees; flexion to the right and left was to 20 
degrees with tenderness at 20 degrees.  Straight leg raise 
was negative.  The diagnosis was degenerative joint disease 
of the lumbar spine.

On VA stomach, duodenum and peritoneal adhesions examination, 
dated in December 1997, the veteran reported subjective 
complaints of vomiting  frequency once a month.  He 
indicated that he never experienced hematemesis or melena.  
He reported that his stomach trouble was dumping syndrome; he 
became sweaty and shaky, sometimes with eating, especially if 
eating too much or drinking fluids with increased sugar 
content.  He had gotten dizzy in the past and had been 
nauseated.  All of these things usually happened 30 minutes 
after a meal; it was not each meal, but could be two times 
per day.  He was reported to try to control the dumping 
syndrome frequency with how much he ate and drank.  He 
reported developing diarrhea about two to three times a week.  
He never had constipation.  He also had no known ulcer 
disease.  His weight had been stable within 10 pounds within 
the last year.  The veteran was noted to have signs of 
anemia, but was not currently anemic.  The veteran stated 
that he experienced severe stomach cramping.  The diagnosis 
was status post pyloroplasty and vagotomy with dumping 
syndrome. 


I.  Service Connection Claim

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  Additionally, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(1998).
 
However, the threshold question which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

There is no clinical evidence of arthritis of the cervical 
spine in service or for a number of years after final service 
discharge.  In fact, the initial clinical evidence of 
cervical arthritis is not until July 1987.  Although 
subsequent medical records continue to show arthritis of the 
cervical spine, including on VA examination in May 1997, no 
examiner has linked this disorder with either the appellants 
active duty service, the one year presumptive period for 
arthritis, or his service-connected traumatic arthritis of 
the lumbar spine.  Further, the appellant has not submitted 
any competent evidence otherwise suggesting such a nexus.  
The only evidence presented by the veteran of a connection 
between his osteoarthritis of the cervical spine and either 
his military service or his service-connected traumatic 
arthritis of the lumbar spine are his own statements.  The 
veteran, however, is a lay person who is untrained in the 
field of medicine.  As such, he is not competent to offer an 
opinion as to the etiology of any current disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay testimony is 
not competent evidence when the question presented requires 
specialized knowledge).  Under such circumstances this claim 
is not well grounded.  Hence, this benefit is denied.

Although the Board considered and denied this claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a disability which is linked by competent 
evidence to either service or a service-connected disorder, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).


II.  Total Disability Rating Claim

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a total disability rating on the basis of 
unemployability due to service-connected disabilities is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts needed to 
adjudicate the claim have been properly developed, and that 
no further assistance to the veteran is required on this 
issue to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veterans service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for determining 
whether a total rating based on unemployability is warranted, 
nor has the Board found any of the historical evidence in 
this case to be of sufficient significance to warrant a 
specific discussion herein.

To warrant a total rating based on unemployability, the 
veterans service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure and follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  
The veteran has completed two year of college and has worked 
in construction and real estate management; he last worked 
full time in August 1986.

The veteran is currently service-connected for dumping 
syndrome following pyloroplasty and vagotomy for peptic ulcer 
disease, 60 percent disabling; for prostate cancer with 
impotency, 60 percent disabling; for traumatic arthritis of 
the lumbar spine, 20 percent disabling; for chondromalacia of 
the left patella with degenerative changes, 10 percent 
disabling; for status post hemorrhoidectomy, 10 percent 
disabling; and for defective hearing, zero percent disabling.  
His combined rating is 90 percent.

On VA stomach examination in December 1997, the veteran 
complained of symptoms of dumping syndrome, including 
sweating and shaking, sometimes with eating and drinking.  He 
also reported complaints of dizziness and vomiting.  These 
symptoms were reported to occur about 30 minutes after each 
meal.  He also had a history of anemia.  The diagnosis was 
status post pyloroplasty and vagotomy with dumping syndrome.

Additionally, the Board observes that on VA genitourinary 
examination in December 1997, the veteran reported that he 
could no longer work because of his health condition; he was 
diagnosed with active dumping syndrome.

On VA genitourinary examination in December 1997, the veteran 
complained of leakage all the time.  He indicated that he 
changed his pad up to six times and went to the bathroom 15 
times a day.  The diagnosis was status post prostate cancer 
with no known metastasis with chronic urinary leakage. 

The Board observes that the veteran, on VA examination in May 
1997, reported that he was unable to work, in part, due to 
severe arthritis in his back.  Also, the veteran reported, at 
the December 1997 VA spine examination, that due to his 
degenerative joint disease, he could not work in his 
occupation as a property maintenance man. 

The most recent December 1997 VA spine examination indicated 
that range of motion for the veterans lumbar spine was 
forward flexion to 60 degrees with tenderness at 60 degrees, 
backward extension to 20 with tenderness at 20 degrees, 
rotation to the right and left to 20 degrees with tenderness 
at 20 degrees, and flexion to the right and left to 20 
degrees with tenderness at 20 degrees.  

With respect to the veterans service-connected 
chondromalacia of the left knee, the veteran complained on VA 
examination in May 1997 that he had intermittent instability 
of the knee, daily pain (averaging 3 on a scale of 1-10), and 
flare-ups approximately once a week.  Going up and down 
stairs, bending, and stooping increased the left knee 
tenderness and instability.  Physical examination of the knee 
in May 1997 revealed crepitus and motion from 5-90 degrees.  
Chondromalacia and degenerative joint disease of the left 
knee were diagnosed.

The evidence on file reveals that the veterans service-
connected disabilities involve functional impairment of the 
gastrointestinal system, the genitourinary system, the low 
back, and the left knee.  He has active dumping syndrome with 
chronic fecal leakage and chronic urinary leakage; he 
indicates that he has to change his pad up to six times a day 
and has to go to the bathroom up to 15 times a day.  He has 
limitation of motion with pain and tenderness of the low back 
and left knee.  The Board also notes that the veteran has not 
completed college and his most recent employment was over 12 
years ago.

In the Boards opinion, based on the evidence as a whole, the 
veterans service-connected disabilities are sufficient in 
combination, when considered in light of his education and 
industrial background, to render him unemployable.


ORDER

Service connection for osteoarthritis of the cervical spine, 
to include as secondary to service-connected traumatic 
arthritis of the lumbar spine, is denied.

A total rating on the basis of unemployability due to 
service-connected disabilities is granted, subject to the 
criteria applicable to the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)







		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
